AGREEMENT BETWEEN EXECUTIVE AND
ADAMS GOLF REGARDING TERMINATION DUE
TO A CHANGE OF CONTROL OR TERMINATION
WITHOUT CAUSE


THIS AGREEMENT (the “Agreement”) is made and entered into by and between Adams
Golf Management Corp, a Delaware corporation (the “Employer”), and the Chief
Financial Officer, Pamela High (the “Executive”).


RECITALS


WHEREAS, Employer and the Executive desire, for a period of three years, to
assure the Executive the equivalent benefits of one year’s employment in the
event of Termination of the Executive due to a Change of Control of Employer or
Termination of the Executive Without Cause.


NOW, THEREFORE, in consideration of the foregoing, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:


AGREEMENT


Section I                 Term of Agreement.  This Agreement shall commence on
February _24th______, 2011 and last for a period of three (3) years, expiring
on   January __31st__, 2014.


Section 2                Definitions.
(a)           “Base Salary” means the Executive’s annual base salary in effect
on the day prior to a Termination (as defined below) due to  a Change of Control
(as
 
 
- 1 -

--------------------------------------------------------------------------------

 
defined below) or a Termination without Cause (as defined below), or at the time
of execution of this Agreement, whichever is higher.
 
(b)           “Cause” means the following:
(i)  
the Executive’s admission or conviction of a felony,

(ii)  
the Executive’s commission of an act of dishonesty in the course of her duties,

(iii)  
the Executive’s repeated disregard of policy directives of the Employer,

(iv)  
the Executive’s repeated failure to satisfactorily perform assigned duties, or

(v)  
the Executive’s breach of her fiduciary responsibilities or fiduciary duties as
an employee of the Employer.

(c)           “Termination” means the following (without the Executive’s express
written consent) after written notice provided by the Executive and the failure
of the Employer or its successors to remedy the following within thirty (30)
days after receipt of such written notice:
(i)  
a reduction in the Executive’s Base Salary;

(ii)  
a relocation of the Executive’s principal place of business to any location
which is not within the greater Dallas/Fort Worth metropolitan area;

(iii)  
the assignment to the Executive of any duties inconsistent with and inferior to
the position with the Employer that the Executive held immediately prior to the
execution of the Agreement, or a significant adverse alteration in the nature or
status of the Executive’s responsibilities or the conditions of the Executive’s
employment from those in effect immediately prior to the execution of this
Agreement;

(iv)  
the failure by the Employer to continue in effect any compensation plan in which
the Executive participates immediately prior to the execution of this Agreement
that is material to the Executive’s total compensation, including, but

 
 
- 2 -

--------------------------------------------------------------------------------

 
 
 
not limited to, Adams Golf’s Equity Incentive Plan, or any additional or
substitute plan adopted prior to the execution of this Agreement, or the failure
by the Employer to continue the Executive’s participation in any compensation
plan referred to above on a basis less favorable, both in terms of benefits
provided and the level of the Executive’s participation relative to other
participants as existed at the time of execution of this Agreement;

(v)  
failure by the Employer to continue to provide the Executive with benefits
substantially similar at a substantially similar cost to those enjoyed by the
Executive under any of the Employer’s life insurance, medical, health and
accident, or disability plans in which the Executive was participating at the
execution of this Agreement, the taking of any action by the Employer which
would directly or indirectly materially reduce any of such benefits or deprive
the Executive of any material fringe benefit enjoyed by the Executive at the
execution of this Agreement;

(vi)  
firing or laying off the Executive;

(vii)  
any material breach of this Agreement by the Employer or its successors.

(d)           “Change of Control” means  any of the following that actually
takes place or that is imminently anticipated:
(i)  
a majority of the capital stock of Adams Golf is sold or transferred to an
unaffiliated entity, or

(ii)  
substantially all of the assets of Adams Golf are sold or transferred to an
unaffiliated entity.

(iii)  
any person is or becomes the “beneficial owner’ (as defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of securities of Adams Golf,
representing fifty-one (51%) percent

 
 
- 3 -

--------------------------------------------------------------------------------

 

 
or more of the combined voting power of Adams Golf’s then outstanding
securities;

(iv)  
the stockholders of Adams Golf approve a merger or consolidation, a sale or
disposition of all or substantially all of Adams Golf’s assets or a plan of
liquidation or dissolution of Adams Golf.

(e)           Termination without “Good Reason” means that the Executive has
terminated her employment because 30 days have elapsed without cure of any of
the following:
(i)  
any material breach by the Employer of any of the terms of, or the failure to
perform any covenant or agreement contained in this Agreement after the
Employer’s receipt from the Executive of written notice specifying in reasonable
details the nature of the Employer’s breach or failure to perform; or

(ii)  
any substantial reduction in title, position, reporting requirements,
responsibilities, or duties of the Executive after the Employer’s receipt from
the Executive of written notice specifying in reasonable details the nature of
such occurrence; or

(iii)  
the occurrence of any reduction in the Annual Base Salary; or

(iv)  
the Employer’s failure to obtain the full assumption in writing of this
Agreement by any successor (whether direct or indirect, by purchase, merger,
consolidation, or otherwise) of the Employer’s business and/or assets after the
Employer’s receipt from the Executive of written notice of this failure.

 
Section 3                Termination Due to a Change of Control or Termination
Without Cause.
 
 
- 4 -

--------------------------------------------------------------------------------

 
Upon a Termination due to a Change of Control or Termination by the Employer
Without Cause, the following shall apply:
(a) within 30 days of the date of Termination, all unpaid base salary of  the
Executive shall accrue and Employer shall provide the Executive with all salary,
benefits and expense reimbursements to which the Executive would otherwise be
entitled, through and including the date of Termination, including, without
limitation, compensation for vacation days accrued in the year of Termination
which are unused as of the Termination date,  and
(b) in exchange for a General Release in form and substance reasonably
satisfactory to the Employer, the Executive shall receive:
(i)  
payments of base salary to the Executive for the twelve (12) month time period
following the date of Termination at such times as salary payments were
historically made to Executive;

(ii)  
continued substantially equal medical benefits for the twelve (12) month period
following the date of Termination;

(iii)  
the immediate super vesting of any stock options granted to the Executive under
any Adams Golf equity Incentive Plan. The Executive shall have 120 days after
vesting to exercise those stock options.

(c) Any payments owed to the Executive pursuant to Section 3(b) shall be offset
by any severance payments paid to the Executive by the Employer or its
successor.


Section 4                No Mitigation.  In the event of a Change of Control
Termination or Termination without Cause, the Executive shall not be required to
mitigate the payments or benefits to be received by the Executive hereunder by
securing other employment or otherwise.


Section 5                At-Will Employment Status.  Executive is an “at-will”
employee at all times under this Agreement notwithstanding Section 3 of this
Agreement.


 
- 5 -

--------------------------------------------------------------------------------

 
Section 6               Severance Terms if Executive is Terminated by the
Employer for Cause or by the Executive Without Good Reason. Upon the Termination
of the Executive's employment by the Employer for Cause or by the Executive
without Good Reason, neither the Employer nor the Executive shall have any
remaining duties or obligations except that the Employer shall:
(a) pay the Executive's accrued salary and any other accrued benefits through
the effective date of  Termination;
(b) reimburse the Executive for expenses already actually incurred  through the
effective date of Termination;
(c) pay or otherwise provide for any benefits, payments or continuation or
conversion rights in accordance with the provisions of any employee benefit plan
of which the Executive or any of her dependents is or was a participant or as
otherwise required by law;
(d) pay the Executive and her beneficiaries any compensation and/or provide the
Executive or her eligible dependents any benefits due through the effective date
of Termination;
 
Section 7                Restrictions as To Confidential Information and
Competitive Conduct
 
The Executive acknowledges and agrees as follows: (i) this Section is necessary
for the protection of the legitimate business interests of the Employer, (ii)
the restrictions contained in this Section with regard to geographical scope,
length of term and types of restricted activities are reasonable; (iii) the
Executive has received adequate and valuable new consideration for entering into
this Agreement, and (iv) the Executive's expertise and capabilities are such
that this obligation and the enforcement of it by injunction or otherwise will
not adversely affect the Executive’s ability to earn a livelihood.
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
(a)           The Executive acknowledges and agrees that her employment by the
Employer under this Agreement necessarily involves proprietary information
pertaining to the business of the Employer and its related entities.
Accordingly, the Executive agrees that at all times during the terms of this
Agreement and at all times thereafter, she will not, directly or indirectly,
without the express written approval of the Employer, unless directed by
applicable legal authority having jurisdiction over the Executive, disclose to
or use, or knowingly permit to be so disclosed or used, for the benefit of
herself, any person, corporation or other entity other than the Employer any
information concerning any financial matters, customer lists, customer
relationships, competitive status, supplier matters, internal organizational
matters, current or future plans, business affairs, technical knowledge,
intellectual property, production methods or any other proprietary information
or trade secrets of the Employer or its related entities  or any other
information related to the Employer or its related entities that the Executive
should reasonably believe will be damaging to the Employer or its related
entities and which has not been published and is not generally known outside of
the Employer.
 
(b)           The Executive acknowledges that all of the foregoing constitutes
confidential and/or proprietary information of the Employer or its related
entities and is the exclusive property of the Employer.  Excluded from this
confidential and/or proprietary information of the Employer shall be (i)
information known by or generally available to the public through no breach by
the Executive of this Agreement and which the public may use without any direct
or indirect obligation to the Employer and (ii) information that documentary
evidence demonstrates was independently developed by the Executive.
 
(c)           During the term of, and for a period of one (1) year (the
"Restrictive Period") after the Termination of the Executive's employment other
than by (i) the Employer Without Cause, (ii) the Executive With Good Reason or
(iii) as part of a Change of Control of the Employer, the Executive shall not
render, within the United States,  service either directly or indirectly (as an
employee, consultant, independent contractor or in any other capacity) to any
person, firm, corporation, association or other
 
- 7 -

--------------------------------------------------------------------------------

 
entity which conducts the same or similar business as the Employer or its
related entities (which expressly includes golf club and/or golf accessories
manufacturing).
 
(d)           In the event that this Agreement expires after full Term and is
not renewed by the parties, the Restrictive Period shall not extend beyond the
Term.
 
(e)           In the event the Executive violates any of the provisions
contained in this Section, the Restrictive Period shall be increased by the
period of time in which the Executive was in violation as determined by an
Arbitrator or Court of competent jurisdiction.
 
(f)           The Executive further agrees that at no time during the
Restrictive period will the Executive attempt to directly or indirectly solicit
or hire employees of the Employer or its related entities or induce any of them
to terminate their employment.
 
(g)           In the course of her employment, the Executive will have access to
confidential records and data pertaining to the Employer's customers and to the
relationship between these customers and the Employer's account
executives.  Such information is considered secret and is disclosed to the
Executive in confidence. During her employment by the Employer and for one (1)
year after termination of that employment, the Executive shall not directly or
indirectly disclose or use any such information to solicit the Employer’s
Customers, except as required in the course of her employment by the Employer.
 
(h)           The Executive acknowledges and agrees that any breach of this
Section by him will result in immediate and irreparable harm to the Employer and
that the Employer cannot be reasonably or adequately compensated by damages in
an action at law. In the event of a breach by the Executive of the provisions of
this Section as determined by an Arbitrator or a Court of competent
jurisdiction, the Employer shall be entitled, to the extent permitted by law,
immediately to cease paying or providing the Executive or her dependents any
compensation or benefits and also to obtain immediate injunctive relief
restraining the Executive from conduct in breach of the covenants. Nothing
herein shall be construed as prohibiting the Employer from pursuing


 
- 8 -

--------------------------------------------------------------------------------

 
any other remedies available to it for such breach, including the recovery of
damages from the Executive.
 
Section 8                Successors Bound.  The rights and obligations of the
Employer hereunder shall inure to the benefit and are binding upon the successor
of the Employer.


Section 9               Notices and Other Documents.  All payments, requests,
notices and the like may be made to the Executive by mailing the same to the
Executive.  Notices, requests and the like sent by the Executive to Adams Golf
at Attn. Human Resources,  Adams Golf, 2801 E. Plano Parkway, Plano, TX
75074,  or to such other address as Adams Golf may furnish to the Executive for
this purpose from time to time in writing.


Section 10             Employment Taxes.  All payments made under this Agreement
shall be subject to withholding tax, other employment taxes and other
withholdings and deductions as required by applicable law or regulation, as in
effect from time to time.


MISCELLANEOUS PROVISIONS


Section 11             Assignment.   This Agreement and the Executive’s rights
and obligations hereunder may not be assigned by the Executive.  The Employer
may assign its right, together with its obligations hereunder (i) to any
successor-in-interest, or (ii) to third parties in connection with any sale,
transfer or other disposition of all or substantially all of the business or
assets; in any event the obligations of the Employer hereunder shall be binding
on its successor or permitted assign, whether by merger, consolidation or
acquisition of all or substantially all of its businesses or assets.


Section 12             Significance of Headings.  Section headings contained
herein are solely for aiding in speedy location of subject matter and are not in
any sense to be given weight in the construction of this
Agreement.  Accordingly, in case of any question with respect to the
construction of this Agreement, it is to be construed as though such


 
- 9 -

--------------------------------------------------------------------------------

 
section headings had been omitted.
 
Section 13             Applicable Law, Venue.  This Agreement shall be governed
and construed according to the laws of the State of Texas.   Any action brought
by either party arising out of this Agreement shall take place in Plano, Texas.


Section 14             Entire Agreement. The provisions of this Agreement are
intended by the parties as a complete, conclusive and final expression of their
agreement concerning the subject matter hereof.  This Agreement supersedes all
prior agreements concerning the subject matter, and no other statement,
representation, agreement or understanding, oral or written, made prior to or at
the execution hereof, shall vary or modify the written terms hereof.  No
amendments, modifications or releases from any provision hereof shall be
effective unless in writing and signed by both parties.


Section 15             Waiver.  Unless otherwise mutually agreed in writing, no
departure from, waiver of, or omission to require compliance with any of the
terms hereof by either party shall be deemed to authorize any prior or
subsequent departure or waiver, or obligate either party to continue any
departure or waiver.


Section 16             Severability.   Any provision or part of this Agreement
prohibited by applicable law shall be ineffective to the extent of such
prohibition without invalidating the remaining provisions or parts hereof.


Section 17             Arbitration. In the event a dispute arises under this
Agreement which cannot be resolved, such dispute shall be submitted to
arbitration and resolved by a panel of three arbitrators (who shall be lawyers),
in a decision required by a majority of the arbitrators.  If the parties cannot
agree upon the panel of three arbitrators, then each party may pick an
arbitrator and the two chosen arbitrators shall choose upon the three-arbitrator
panel.  The arbitration shall be conducted in accordance with the Arbitration
Rules of the American Arbitration Association.  Venue shall be Plano,
Texas.  The award or decision rendered by the arbitration panel shall be final,
binding and


 
- 10 -

--------------------------------------------------------------------------------

 
conclusive and judgment may be entered upon such award by any court of competent
jurisdiction.
 
Section 18.            Counterparts.  The parties agree that this Agreement may
be executed in counterparts.  A signed copy of this Agreement shall be
admissible as an original in any legal proceedings.
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
- 11 -

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, this Agreement has been duly executed by each of the parties
hereto as of the dates set forth fellow.
 
 
(Executive)
         
/S/ PAMELA J. HIGH                       
Date:      February 24, 2011    
Pamela High
 
Chief Financial Officer
         
(Employer)
         
/S/ OLIVER G. BREWER III             
Date:      February 24, 2011    
Oliver G. (Chip) Brewer, III
 
CEO & President
 

 
 
 
- 12 -

--------------------------------------------------------------------------------